Citation Nr: 1730125	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  08-26 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include bronchitis and emphysema.  

2.  Entitlement to an initial disability rating greater than 30 percent for headaches.

3.  Entitlement to an initial disability rating greater than 10 percent for right knee degenerative changes. 

4.  Entitlement to an initial disability rating greater than 10 percent for left knee chondromalacia with degenerative changes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to June 1992, November 2000 to October 2003, and May 2004 to June 2005.  She also served in the Army National Guard and with the Army Reserves.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was afforded a Board hearing in October 2010 that was presided over by a Veterans Law Judge who is no longer employed by the Board.  In March 2011, the case was remanded for additional development.  In August 2015, pursuant to the Veteran's request for a new Board hearing, the Board remanded the case to afford the Veteran with a hearing.  The Veteran was scheduled for a Board hearing in August 2016, and though the Veteran appeared for the hearing on that date, the Veteran declined to participate in the hearing on that date, as noted in the August 2016 Report of General Information.  The Board considers the prior request for a new Board hearing withdrawn.  The case is again before the Board for further appellate proceedings. 

The Board acknowledges that in the March 2011 and August 2015 Board remands, the Board separated the issue of service connection for chronic bronchitis and the issue of service connection for shortness of breath.  On further review, given the medical evidence showing multiple diagnosed respiratory disorders that manifest in shortness of breath, and given that the Veteran is claiming service connection for any disability that manifests in her claimed symptoms, the Board has characterized these issues and broadened the appeal as one for service connection for a respiratory disorder as shown above.  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has a respiratory disability that is related to service.  Per the Board's March 2011 remand directives, VA obtained an addendum medical opinion in December 2013, in which the examiner opined that the Veteran's emphysema, which he noted is a subset of COPD, was caused by smoking and is not etiologically related to service.  See also See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 530  (32d. ed. 2012) (providing that COPD is any disorder characterized by persistent recurring obstruction of bronchial air flow, such as bronchitis, asthma, or emphysema).  However the December 2013 VA medical opinion requires clarification because the examiner addressed whether the Veteran had "chronic bronchitis," but the examiner did not provide an opinion regarding whether the Veteran's bronchitis is related to service.  Further, the examiner stated that he could not provide an opinion as to whether the claimed "chronic bronchitis" is related to service without resorting to speculation, but the examiner provided no reason as to why he could not provide such an opinion.  The medical question remains as to whether the Veteran's bronchitis is etiologically related to service.   Accordingly, an addendum VA medical opinion should be obtained to determine the etiology of bronchitis.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that a rating greater than 30 percent is warranted for headaches.  The criteria for an increased rating depends on whether the Veteran has very frequent completely prostrating and prolonged headache attacks that are productive of severe economic inadaptability.  VA has received medical and lay evidence that is relevant to this claim on appeal that VA received prior to transfer of the appeal to the Board.  Since the March 2015 supplemental statement of the case, the AOJ has not reviewed and considered the additional relevant medical and lay evidence of record, and remand of this issue is warranted for the AOJ to review this evidence and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37(a).     

Per the Board's October 2011 remand directives, the Veteran was last afforded a VA examination regarding the left and right knees in December 2013.  Thereafter, the Court of Appeals for Veterans Claims issued the decision Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion, on weight bearing and non-weight bearing, and for the opposite joint.  Though the December 2013 VA examination provided range of motion testing results for both knees, it did not provide results of all required musculoskeletal testing, as provided under Correia.  Specifically, though the December 2013 VA examiner indicated that "discrepancy between active and passive range of motion may indicate joint injury or may represent an underlying muscle weakness" generally, there is no indication that the examiner tested for pain on passive range of motion, and the examiner did not indicate whether pain on weight-bearing was found on testing.  For these reasons, the Veteran should be afforded a new VA examination to determine the severity of the bilateral knee disability.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

Accordingly, the case is REMANDED for the following action:


1. Contact the Veteran and request that she provide or identify any outstanding non-VA records pertinent to her claims on appeal, to include any updated private treatment records.   

She should be asked to authorize the release of any outstanding pertinent non-VA medical records, not previously obtained.      

2. Obtain outstanding updated VA treatment records.   

3. After completing the above directives 1 and 2, obtain an addendum medical opinion from the VA examiner who provided the December 2013 VA medical opinion (or suitable substitute) to determine the etiology of the Veteran's respiratory disability.  Make the claims file available to the examiner for review of the case.  If, and only if, the examiner states that additional examination is necessary to provide the requested opinion, then afford the Veteran with a new examination.    

The examiner is asked to provide an opinion to clarify as to whether it is at least as likely as not (probability of 50 percent) that her bronchitis is etiologically related to service, to include as due to her presumed exposure to environmental factors (e.g., sand, dust, dry air) when deployed in Afghanistan from July 2004 to May 2005.

The examiner's attention is invited to the following:

a. the Veteran's long history of recurrent bronchitis episodes shown in the medical evidence since her deployment in Afghanistan.

b. the Veteran's history of recurrent cough immediately since returning from her deployment in Afghanistan.

c. the Veteran's history of shortness of breath during and immediately since her deployment in Afghanistan. 

d. the submitted literature regarding Afghanistan Veterans from the Veterans Health Administration dated March 2002, and submitted by the Veteran in April 2007.  

The examiner should note that the December 2013 VA medical opinion requires clarification because the examiner addressed whether the Veteran had "chronic bronchitis," but the examiner did not provide an etiological opinion regarding bronchitis.  Further, the examiner stated that he could not provide an opinion as to whether the claimed "chronic bronchitis" is related to service without resorting to speculation, but the examiner provided no reason as to why he could not provide such an opinion.  The medical question remains as to whether the Veteran's bronchitis is etiologically related to service.  

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion?  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)

4. After completing the above directives 1 and 2, schedule the Veteran for a VA examination to determine the nature and severity of the left knee disability and right knee disability.  Forward the claims file to the examiner for review of the case. 

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion, and on weight bearing and non-weight bearing, as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is also asked to address the current nature, severity, and all symptoms of the Veteran's left knee disability and right knee disability.  For purposes of the opinion, please include the following:

(a) Please note the extent of limitation in terms of degree of limited range of motion for each knee.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(a) Please comment on whether the left knee cartilage or the right knee cartilage is semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

5. After completing any other development deemed necessary, review the claims file, specifically to include the additional evidence received since the AOJ's last review, and readjudicate the claims on appeal.  Furnish the Veteran and her representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




